Citation Nr: 1635687	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for total right hip arthroplasty associated with bronchial asthma ("right hip disability") from May 1, 2010, to August 15, 2013.

2.  Entitlement to an evaluation in excess of 70 percent for a right hip disability from August 15, 2013, to February 23, 2015.

3.  Entitlement to an evaluation in excess of 70 percent for a right hip disability from April 1, 2016.

4.  Entitlement to an evaluation in excess of 30 percent for total left hip arthroplasty associated with bronchial asthma ("left hip disability") from November 1, 2010, to August 15, 2013.

5.  Entitlement to an evaluation in excess of 50 percent for a right hip disability from August 15, 2013, to April 11, 2016.

6.  Entitlement to an evaluation in excess of 50 percent for a right hip disability from April 11, 2016.

7.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), prior to April 1, 2016.

8.  Entitlement to a TDIU, from April 1, 2016.

9.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(l) or (s), from November 1, 2010, to February 23, 2015.

10.  Entitlement to SMC under 38 U.S.C.A. § 1114(l) or (s), from April 1, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1970.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The issues of entitlement to an increased rating for a right hip disability from April 1, 2016, to an increased rating for a left hip disability from April 11, 2016, to a TDIU from April 1, 2016, and to SMC based on housebound status from April 1, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From May 1, 2010, to August 15, 2013, the Veteran's right hip disability was not productive of markedly severe residual weakness, pain, or limitation of motion; of painful motion or weakness such as to require the use of crutches; or of the functional equivalent thereof.  

2.  From August 15, 2013, to February 23, 2015, the Veteran's right hip disability was not productive of markedly severe residual weakness, pain, or limitation of motion; of painful motion or weakness such as to require the use of crutches, or of the functional equivalent thereof.

3.  From November 1, 2010, to August 15, 2013, the Veteran's left hip disability was not productive of moderately severe residuals of weakness, pain, or limitation of motion; of markedly severe residual weakness, pain, or limitation of motion; of painful motion or weakness such as to require the use of crutches; or of the functional equivalent thereof.  

4.  From August 15, 2013, to April 11, 2016, the Veteran's left hip disability was not productive of markedly severe residual weakness, pain, or limitation of motion; of painful motion or weakness such as to require the use of crutches; or of the functional equivalent thereof.  

5.  Prior to April 1, 2016, the Veteran's service-connected disabilities did not render him unemployable/unable to secure and follow a substantially gainful occupation.

6.  From November 1, 2010, to February 23, 2015, the Veteran was not in receipt of a 100 percent rating for a single disability, was not so helpless as to be in need of regular aid and attendance due to his service-connected disabilities, and was not permanently housebound by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for a right hip disability, from May 1, 2010, to August 15, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2015).

2.  The criteria for an evaluation in excess of 70 percent for a right hip disability, from August 15, 2013, to February 23, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2015).

3.  The criteria for an evaluation in excess of 30 percent for a left hip disability, from November 1, 2010, to August 15, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2015).

4.  The criteria for an evaluation in excess of 50 percent for a left hip disability, from August 15, 2013, to April 11, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2015).

5.  The criteria for a TDIU, prior to April 1, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).

6.  The criteria for SMC under 38 U.S.C.A. § 1114(l) or (s) have not been met. 38 U.S.C.A. §§ 1114(l), (s), 5107 (West 2014); 38 C.F.R. §§ 3.350(b), (i), 3.352(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated February 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his hip disabilities in March 2010, July 2011, and May 2014.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Hips

The Veteran claims increased ratings for his hip disabilities.  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's hip disabilities are evaluated as hip replacements under 38 C.F.R. § 4.71a, Diagnostic Code 5054, for prosthetic replacement of the head of the femur or of the acetabulum.  Under this code, a 100 percent evaluation is assigned for one year following implantation of the prosthesis.  Thereafter, the disability is subject to a 30 percent minimum rating.  A higher 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion.  A maximum 90 percent rating is warranted for painful motion or weakness such as to require the use of crutches.  A veteran entitled to a 90 percent rating is also entitled to appropriate SMC.

The Veteran underwent a VA examination in March 2010.  He reported pain, weakness, stiffness, swelling, heat, instability, giving way, locking, fatigability, and lack of endurance.  He described soreness of pain, weakness which requires him to move slowly when standing, and limitation of motion when standing, going down steps, or getting out of the car.  He reported use of a cane, crutches, and a wheelchair to aid ambulation and stability, though he did not bring any such aids to the examination.  In the right hip, flexion was limited to 80 degrees, extension was limited to 24 degrees, adduction was limited to 18 degrees, abduction was limited to 40 degrees, external rotation was limited to 48 degrees, and internal rotation was limited to 24 degrees.  In the left hip, flexion was limited to 105 degrees, extension and adduction were limited to 26 degrees, abduction was full to 45 degrees, external rotation was limited to 50 degrees, and internal rotation was limited to 35 degrees.  There was objective evidence of bilateral painful motion and of right hip tenderness and guarding of movement.  There was no additional loss of range on a second measurement.  There were no functional limitations on standing or walking and no signs of abnormal weight bearing.  A right hip x-ray found right hip arthroplasty in anatomic alignment with no evidence of prosthesis loosening, as well as some small well-corticated bony fragments which the radiologist stated were likely old fractures.

In a September 2010 statement, the Veteran reported that since his hip replacement surgeries he has suffered an increase in pain, weakness, and loss of range of motion.  In a separate September 2010 statement, the Veteran took issue with the March 2010 examination, stating that he was examined for only five minutes.  He reported that his gait was not normal as his right leg is shorter than his left leg.  He stated that taking a step causes his right hip to make a painful popping sound.  He disputed the finding that there was no additional disability due to restrictions of activity and functional impairment caused by pain during flare-ups in both hips.  

In a July 2011 statement, the Veteran stated that the bony fragments reflected in the abovementioned March 2010 x-ray cause him pain.

The Veteran underwent another VA examination in July 2011.  The examiner noted in both hips symptoms of warmth, pain, stiffness, weakness, incoordination, instability, giving way, and decreased speed of join motion.  In the right hip the examiner noted deformity.  The Veteran's gait was antalgic, but there was no other evidence of abnormal weight bearing.  In the right hip there was evidence of tenderness, pain at rest that increases with ambulation, weakness, and a click with forward movement.  In the left hip there was evidence of pain with ambulation.  In the right hip, flexion was limited to 50 degrees, extension was limited to 15 degrees, abduction was limited to 25 degrees, and the right leg could not cross over the left leg.  In the left hip, flexion was limited to 69 degrees, extension was limited to 13 degrees, abduction was limited to 20 degrees, and the left leg could not cross over the right leg.  On repetition, range of motion was decreased up to an additional 10 degrees due to limiting factor of pain.  There was no joint ankylosis.  X-rays from February 2011 showed bilateral hip prostheses in anatomic alignment without evidence of complication.

VA treatment records reflect that in November 2011 the Veteran reported pain in his right hip and concern that his prosthetic hip had been subject to a recall.  His physician noted that his x-ray was within normal limits.

In his March 2012 substantive appeal, the Veteran argued that VA has ignored a product recall issued on his prosthetic hips.

VA treatment records reflect that in June 2013, the Veteran reported bilateral pain with flexion and extension, worse on the right.  In September 2013, the Veteran reported a clicking sensation in his right hip when walking since 2010.  He reported that the sensation was not painful.  In October 2013, an MRI showed a small amount of fluid within the right and left iliopsoas bursae extending into the muscle.  In December 2013, he reported right hip pain when bending over.

Private treatment records reflect that in February 2014, the Veteran reported increasing discomfort and a clicking sensation in his right hip.  His physician found full range of motion of both hips, with a mild clicking sensation over the lateral aspect of the right hip.

VA treatment records reflect that in March 2014, due to rising cobalt levels in the Veteran's blood, his orthopedist recommended surgery to replace the liners on his prosthetic hips.

VA received two statements in April 14, one from the Veteran's sister and another from his friend.  His sister stated that his hips prevent him from driving for longer periods of time and that he walks with limp.  His friend stated that the Veteran's face shows pain when he walks and his hip makes a clicking sound, and that the Veteran can no longer remain employed or physically active doing yard work due to his pain.

In an April 2014 statement, the Veteran took issue with VA x-rays that did not address the bony fragments in his right hip that were mentioned in the report of the March 2010 x-rays.  Because of these bony fragments, the Veteran stated that he experiences unbearable burning pain every time he bends over.

The Veteran underwent another VA examination in May 2014.  He reported a clicking sound in his right hip that caused an extreme burning sensation with extended walking.  He reported difficulty standing up after bending over and increased pain in his left hip and thigh.  He reported flare-ups do not occur, but that the pain is constant, rated at 10/10, and exacerbated by walking.  He stated that he has difficulty sitting and driving.  Bilateral flexion was to 90 degrees with pain thereat.  Extension was to greater than 5 degrees with pain thereat.  Abduction was lost beyond 10 degrees.  Adduction was limited so that the Veteran cannot cross his legs, and rotation was limited such that the Veteran could not toe-out more than 15 degrees.  Repetitive testing caused additional limitation in functional loss, with contributing factors of weakened movement on the right and bilateral pain on movement, disturbance of locomotion, less movement than normal, and interference with sitting, standing, and weight-bearing.  As to the impact of repeated use over time, the examiner stated that it was not feasible to render an opinion as to its effect without resorting to mere speculation.  There was localized tenderness and pain to palpation on the right side.  Muscle strength testing revealed bilateral active movement against some resistance in flexion, abduction, and extension.  There was no ankylosis.  The Veteran exhibited an antalgic gait and walked with a limp with constant use of a cane.  There was imaging evidence of bilateral arthritis.  The examiner noted functional impact of the disabilities in that the Veteran cannot work any job requiring excessive walking and would not be able to lift, push, pull, or carry heavy things.  The examiner further noted that the Veteran would not be prevented from working a sedentary job if he could take frequent breaks to stretch and move around to change positions.  

Private treatment records reflect that in October 2014, the Veteran reported right lateral hip pain and clicking.  His left hip did not bother him.  His physician noted that his left hip implant was recalled by the manufacturer, but his right hip was not recalled.  On examination of the right hip, it exhibited marked tenderness over the greater trochanter.  Range of motion was normal with no pain on flexion combined with internal rotation and adduction.  There was slight pain on the flexion with abduction and external rotation.  The Veteran was treated with a cortisone injection.  On February 23, 2015, the Veteran underwent right hip surgery.  Specifically, he underwent revision of his total right hip replacement to exchange the metal liner with a polyethylene liner and exchange the metal head and neck to a ceramic head and neck.  

VA treatment records reflect that in September 2015, the Veteran reported that his left hip was causing him pain which woke up multiple times throughout each night.  In October 2015, he reported pain, warmth, and mild swelling on his right hip.

Private treatment records reflect that in November 2015, the Veteran had fluid removed from his left hip in a fluoroscopically-guided left hip aspiration.  In January 2016, he reported right hip pain and burning, stating that his right hip had been nearly pain-free prior to his second surgery, but that pain had now increased.  On April 11, 2016, he underwent left hip surgery, specifically a left acetabular liner and femoral head revision.

At his June 2016 hearing, the Veteran stated that both of his hip replacements had been recalled by the manufacturer.  He stated that he was going through very, very serious pain.  He stated that he does not use crutches, but he does use a cane almost always.

As an initial matter, the Board notes that treatment records reflect the Veteran's reports of a variety of symptoms which he attributes to cobalt poisoning in his blood secondary to his hip implants.  In June 2014 the RO denied service-connection for such cobalt poisoning and its symptoms.  The Veteran has not appealed this denial, and these symptoms are therefore outside the scope of this decision.

The Board finds that the evidence does not warrant an evaluation in excess of 50 percent for the Veteran's right hip disability for the period from May 1, 2010, to August 15, 2013.  Higher evaluations are warranted for markedly severe residual weakness, pain, or limitation of motion, for painful motion or weakness such as to require the use of crutches, or for the functional equivalent thereof.  The evidence does not establish such manifestations.  The Board finds the Veteran's symptom reports to be inconsistent.  The popping sound made by his right hip is described as very painful in a September 2010 statement and elsewhere, but as not painful in to his VA physician in September 2013.  At his May 2014 VA examination, the Veteran reported constant pain rated at 10/10 and exacerbated by walking, but January 2016 private treatment records reflect that the Veteran reported his right hip had been nearly pain-free prior to his February 2015 surgery.  Furthermore, the Board notes that at VA examinations the Veteran exhibited decreased ranges of motion, but on multiple occasions his private physicians noted that he suffered no limitation of motion.  The Board recognizes that some of these reports are after August 15, 2013; however, the inconsistencies described call into question the Veteran's symptom reporting throughout the entire appeal period, and suggest symptoms functionally equivalent to the criteria for an evaluation no higher than that currently assigned.  DeLuca, 8 Vet. App. at 204-07.  As the Veteran's statements lack probative value, there is no evidence of markedly severe residuals or residuals requiring the use of crutches, and the Board therefore finds that the evidence does not warrant an evaluation in excess of 50 percent for the Veteran's right hip disability for the period from May 1, 2010, to August 15, 2013.  

Similarly, the Board finds the evidence does not warrant an evaluation in excess of 70 percent for the Veteran's right hip disability for the period from August 15, 2013 to February 23, 2015.  Higher evaluations are warranted for painful motion or weakness such as to require the use of crutches, or for the functional equivalent thereof.  The Board finds no evidence that the Veteran required crutches during this period.  At his June 2016 hearing, the Veteran stated that he uses a cane regularly, but not crutches.  The Board finds that use of a cane is not the functional equivalent of crutches because one cannot ambulate with a cane without putting some weight on each lower extremity as one can with crutches.  DeLuca, 8 Vet. App. at 204-07.  In any event, the Board again notes that the inconsistencies described above reduce the probative value of any symptoms not supported by objective medical evidence.  For these reasons, the Board finds the evidence does not warrant an evaluation in excess of 70 percent for the Veteran's right hip disability for the period from August 15, 2013 to February 23, 2015.

The Board notes that for the period from February 23, 2015, to April 1, 2016, the Veteran is already in receipt of a total 100 percent evaluation for his right hip disability.  The issue for this period is therefore not subject to appeal.  The period after April 1, 2016, is addressed in the remand portion of this decision.

The Board likewise finds that the evidence does not warrant an evaluation in excess of 30 percent for the Veteran's left hip disability for the period from November 1, 2010, to August 15, 2013.  Higher evaluations are warranted for moderately severe residuals of weakness, pain, or limitation of motion; for markedly severe residual weakness, pain, or limitation of motion; for painful motion or weakness such as to require the use of crutches; or for the functional equivalent thereof.  The evidence does not establish such manifestations.  As discussed above, the Board finds the Veteran's reported symptoms to lack credibility due to their inconsistency, and, in any event, the Veteran rarely reported symptoms specific to his left hip.  Rather, almost all of the Veteran's specific statements involve the popping sound of his right hip.  In those instances when the Veteran describes symptoms of both hips, he nearly always stated that they were worse in his right hip.  For these reasons, the Board finds that the evidence does not warrant an evaluation in excess of 30 percent for the Veteran's left hip disability for the period from November 1, 2010, to August 15, 2013.  

Similarly, the Board finds that the evidence does not warrant an evaluation in excess of 50 percent for the Veteran's left hip disability for the period August 15, 2013, to April 11, 2016.  Higher evaluations are warranted for markedly severe residual weakness, pain, or limitation of motion, for painful motion or weakness such as to require the use of crutches, or for the functional equivalent thereof.  The evidence does not establish manifestations approaching such severity.  As discussed above, the Board does not find the Veteran's reports of his hip symptoms to be credible, and in any event he rarely reported symptoms specific to his left hip.  Indeed, private treatment records show that in October 2014 the Veteran reported that his left hip was not bothering him at all.  At no point do any of the Veteran's physicians or examiners note left hip symptoms which could be construed as markedly severe.  For these reasons, the Board finds that the evidence does not warrant an evaluation in excess of 50 percent for the Veteran's left hip disability for the period August 15, 2013, to April 11, 2016.  

With respect to the Veteran's left hip disability, the period after April 11, 2016, is addressed in the remand portion of this decision.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's hip disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, stiffness, limited motion, painful motion, tenderness, loss of strength, and difficulty standing, walking, and sitting, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

The fact that a veteran is in receipt of a combined schedular rating of 100 percent does not preclude the availability of a TDIU.  Although no additional disability compensation may be paid when a total schedular rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC, and thus must be considered by the Board.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his initial September 2010 application for a TDIU, the Veteran reported that his hip disabilities and his asthma prevented him from maintaining employment, that his disabilities first affected full time employment in March 2008, and that he became too disabled to work in January 2009.  He reported receiving a bachelor's degree in information systems in December 2009.  He further stated that he had last worked full time in 2001 as a systems consultant.  In November 2011, his last full-time employer reported that the Veteran ceased employment in January 2001 because his position was eliminated.

In November 2011, the VA examiner who conducted the July 2011 examination of the Veteran's hips provided an opinion as to employability.  The examiner opined that the Veteran's service-connected bronchial asthma, bilateral hip arthroplasties, and peripheral neuropathy would all cause moderate to severe effects with physical labor, but sedentary work would cause little effect if any.  

In an April 2014 TDIU application form, the Veteran reported that he had worked part time 10 hours a week as an adjunct college instructor from 2009 to 2014, as well as 16 hours a week as a research intern from March 2013 to March 2014.  He further stated that he became too disabled to work in January 2001.  He stated he was prevented from working by his asthma attacks and knees aggravated by two bad hip replacements.  He explained that he has tried to work by teaching classes, but his asthma would get worse because of the effort needed to walk and move around.

As noted above, at the Veteran's May 2014 VA examination for his hip disabilities, the examiner noted functional impact of the disabilities in that the Veteran cannot work any job requiring excessive walking and would not be able to lift, push, pull, or carry heavy things.  The examiner further noted that the Veteran would not be prevented from working a sedentary job if he could take frequent breaks to stretch and move around to change positions.

At his June 2016 hearing, the Veteran reported that he has received the abovementioned bachelor's degree and has since received a master's degree in health informatics.  He reported that he was unable to continue his internship because he was forced to walk four to five blocks for parking, carrying books.  He further stated that he felt that he was unable to get employment despite his education because no one wanted to hire a black man in his 60s.  He stated that he had been turned down for many jobs, and that he was unable to continue to work at the college he taught at because it required climbing stairs.  He stated that the college sent him a letter asking him to continue teaching, but he could not.  

During the appeal period, the Veteran has been service connected for his right hip disability, his left hip disability, bronchial asthma, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, medial lateral compartment narrowing of the right knee with osteophytes and small effusion, and left knee tricompartmental osteoarthritis.  His combined rating for these disabilities varied from 90 to 100 percent throughout the appeal period, and neither his right hip disability nor his bronchial asthma was ever rated less than 40 percent.  The Veteran thus meets the schedular minimums for a TDIU.

The Board notes that, to the extent that the Veteran was hospitalized for surgery due to his right hip disability during the period prior to April 11, 2016, the Veteran is already in receipt of a 100 percent schedular rating for that disability, and TDIU thus cannot be based on that disability alone for that period.

The Board finds that prior to April 1, 2016, the Veteran's service-connected disabilities did not render him unemployable/unable to secure and follow a substantially gainful occupation.  The VA examiner's opinions are highly probative.  They explain that while the Veteran's disabilities prevent him from engaging in physical labor, the Veteran is nonetheless able to maintain sedentary employment.  Furthermore, the Veteran's education, including a master's degree in health informatics, gives him the abilities needed to perform such work.  The Board recognizes that the Veteran has provided testimony explaining why he was unable to work certain jobs, but such testimony is not applicable to his potential to find suitable employment.  The fact that the Veteran was required to climb stairs or walk five blocks from his parking spot at his prior places of employment does not mean that he cannot, with his education and experience, find employment that does not require such physical exertion.  Additionally, although the Veteran has stated that he was rejected for 15 jobs, he further stated that his prior employer attempted to rehire him, which goes against the unavailability of other employment.  For these reasons, the Board finds that prior to April 1, 2016, the Veteran's service-connected disabilities did not render him unemployable/unable to secure and follow a substantially gainful occupation, and a TDIU is therefore denied.

SMC

The Veteran seeks SMC under 38 U.S.C.A. § 1114(l) or (s).

Special monthly compensation provided by 38 U.S.C.A. § 1114(s) is payable where a veteran has a single service-connected disability rated as total and either (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Special monthly compensation provided by 38 U.S.C.A. § 1114(l) is payable for being so helpless as to be in need of regular aid and attendance due to service-connected disability or disabilities.  38 C.F.R. § 3.350(b).  

The following is accorded consideration in determining the need for regular aid and attendance:  inability of claimant to dress or undress oneself, or to keep oneself ordinarily clean and presentable; inability to attend to the wants of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of these disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance are based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

At the Veteran's June 2016 hearing, the Veteran testified that he was not housebound.  He reported getting out of the house and engaging in activities.  He denied the need of assistance for walking, for taking care of his hygiene or wants of nature, or for preparing his own food.  

The Board finds no evidence that the Veteran is housebound or in need of regular aid and attendance.  When asked if such was the case, the Veteran denied it at his June 2016 hearing.  As such, SMC is only available under 38 U.S.C.A. § 1114(s) for a single disability rated at 100 percent combined with a separate disability rated at 60 percent or higher.  For the period from November 1, 2010, to February 23, 2015, the Veteran is not in receipt of a 100 percent rating for any single service-connected disability, and the Board has herein denied all claims for such increased ratings.  For these reasons, for the period from November 1, 2010, to February 23, 2015, SMC under 38 U.S.C.A. § 1114(l) or (s) must be denied.

As to subsequent periods, the Veteran is already in receipt of SMC under 38 U.S.C.A. § 1114(s) for the period from February 23, 2015, to April 1, 2016, and there is no indication in the record that the Veteran seeks or is entitled to additional SMC for that period.  Entitlement to SMC for the period from April 1, 2016, is addressed in the remand portion of this decision.


ORDER

An evaluation in excess of 50 percent for a right hip disability, from May 1, 2010, to August 15, 2013, is denied.

An evaluation in excess of 70 percent for a right hip disability from August 15, 2013, to February 23, 2015, is denied.

An evaluation in excess of 30 percent for a left hip disability, from November 1, 2010, to August 15, 2013, is denied.

An evaluation in excess of 50 percent for a right hip disability from August 15, 2013, to April 11, 2016, is denied.

A TDIU, prior to April 1, 2016, is denied.

SMC under 38 U.S.C.A. § 1114(l) or (s), from November 1, 2010, to February 23, 2015, is denied.


REMAND

The Veteran has not received an examination for his hip disabilities since May 2014.  In the interval since then, he has undergone surgery on each of his hip disabilities, and he has reported a worsening of his disabilities thereafter.  Specifically, he underwent right hip surgery in February 2015 and left hip surgery on April 11, 2016.  The Veteran is already in receipt of a 100 percent rating for his right hip disability from the date of the surgery until April 1, 2016.  The Board finds that a new examination is necessary to determine if the Veteran's surgeries have led to any increase in severity of his hip disabilities.

Additionally, the Board notes that the rating criteria for a hip replacement grant a 100 percent rating for one year after implantation of a hip prosthesis.  As discussed above, the Veteran underwent a left acetabular liner and femoral head revision on April 11, 2016.  Medical records indicate that this surgery consisted of a revision of the prior hip prosthesis, replacing the metal head and neck, as well as the liner.  It is unclear from the record to what extent this replacement is the equivalent of the initial implantation of an entire prosthesis, which would warrant a full year of a 100 percent rating.  The Board thus requires a medical opinion from the examiner to determine if the replacement of parts of a prosthetic hip, as performed in the April 11, 2016 surgery, constitutes implantation of a hip prosthesis in terms of disability caused by such surgery.  Specifically, the examiner should explain the nature of the surgery performed on April 11, 2016, and compare it to the surgery initially implanting the prosthesis, with reference to the invasiveness and the nature of expected recovery and rehabilitation for such surgeries.  

Finally, the Board notes that as the issues of entitlement to TDIU and SMC for the period from April 1, 2016, are inextricably intertwined with the Veteran's claims for increased evaluations over this period, they too must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Schedule the Veteran for a VA examination to determine the level of severity of right and left hip disabilities.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria. 

Additionally, the examiner should provide guidance as to whether the replacement of parts of a prosthetic hip, as performed in the April 11, 2016 surgery, constitutes implantation of a hip prosthesis in terms of disability caused by such surgery.  Specifically, the examiner should explain the nature of the surgery performed on April 11, 2016, and compare it to the surgery initially implanting the prosthesis, with reference to the invasiveness and the nature of expected recovery and rehabilitation for such surgeries.  The claims file must be reviewed by the examiner.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


